Case 8:19-cv-01647-JLS-KES Document 11 Filed 09/19/19 Page 1 of 10 Page ID #:67




   1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
         A Limited Liability Partnership
   2     Including Professional Corporations
     GREGORY F. HURLEY, Cal. Bar No. 126791
   3 ghurley@sheppardmullin.com
     BRADLEY J. LEIMKUHLER, Cal. Bar No. 261024
   4 bleimkuhler@sheppardmullin.com
     650 Town Center Drive, 10th Floor
   5 Costa Mesa, California 92626-1993
     Telephone: 714.513.5100
   6 Facsimile: 714.513.5130
   7 Attorneys for Defendant,
     GREATCOLLECTIONS.COM, LLC
   8
   9                           UNITED STATES DISTRICT COURT
  10              CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
  11
  12 ABELARDO MARTINEZ, JR., an                Case No. 8:19-cv-01647-JLS-KES
     individual,
  13                                           RESPONSE TO ORDER TO SHOW
                   Plaintiff,                  CAUSE RE: REMAND
  14
            v.
  15
     GREATCOLLECTIONS.COM, LLC.,
  16 a California limited liability company;
     and DOES 1-10, inclusive,
  17
                   Defendants.                 Action Filed: July 26, 2019
  18                                           Removed:      August 26, 2019
                                               Trial Date:   None Set
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                             Case No. 8:19-cv-01647-JLS-KES
       SMRH:4852-1318-9028.1                               RESPONSE TO OSC RE: REMAND
Case 8:19-cv-01647-JLS-KES Document 11 Filed 09/19/19 Page 2 of 10 Page ID #:68




   1            Defendant Greatcollections.com, LLC (“Defendant”) submits its response to
   2 this Court’s order dated September 5, 2019 to show cause as to why this case should
   3 not be remanded to the Superior Court of California, County of Orange.
   4 I.         INTRODUCTION
   5            Plaintiff Abelardo Martinez, Jr. (“Plaintiff”) and his counsel have filed dozens
   6 of identical lawsuits in this Court and in California state court alleging that a myriad
   7 of businesses have websites that are inaccessible to blind and/or visually impaired
   8 persons in violation of the Americans with Disabilities Act (“ADA”) and
   9 California’s Unruh Act (“Unruh Act”). In all of these cases, as soon as Plaintiff
  10 believes he is firmly in California state court, Plaintiff abandons any theory of
  11 liability that is not exclusively premised upon the ADA. This case is no different.
  12            In this case, Defendant will agree to stipulate to remand this case if Plaintiff
  13 stipulates that he is not claiming or seeking any relief for violations of the ADA.
  14            This Court has federal question jurisdiction over Plaintiffs’ claims in this
  15 lawsuit. Plaintiff will likely argue that this Court lacks federal question jurisdiction
  16 over his Unruh Act claim under Wander v. Kaus, 304 F.3d 856 (9th Cir. 2002).
  17 Plaintiff is wrong. As explained below, District Courts have distinguished Wander
  18 and held that there is federal question jurisdiction when, as here, Plaintiff seeks
  19 injunctive relief and their Unruh Act claim is based solely on ADA violations.
  20 Therefore, the Court should retain jurisdiction over this matter and decline to
  21 remand the action back to the Superior Court.
  22 II.        FACTUAL BACKGROUND
  23            A.       Plaintiff’s Allegations
  24            Plaintiff and his counsel specialize in bringing these form nuisance lawsuits
  25 claiming that a defendant business’ website is not accessible to the blind and/or
  26 visually impaired. What constitutes a legally accessible website is unknown
  27 because there are no official standards that a private website must meet.
  28

                                                    -2-                 Case No. 8:19-cv-01647-JLS-KES
       SMRH:4852-1318-9028.1                                          RESPONSE TO OSC RE: REMAND
Case 8:19-cv-01647-JLS-KES Document 11 Filed 09/19/19 Page 3 of 10 Page ID #:69




   1            As in all of his lawsuits, Plaintiff make vague unspecific allegations that
   2 Defendant’s website, http://www.greatcollections.com/us/, contains things like
   3 “empty and redundant links” and “empty or missing form labels.” (Dkt. 1-1 at ¶ 18).
   4 Plaintiff similarly does not explain how these alleged issues may have impeded his
   5 access to any brick and mortar location and/or denied them access to Defendant’s
   6 services.
   7 III.       THIS CASE PRESENTS A FEDERAL QUESTION
   8            A.       The Interplay Between the ADA and the Unruh Act.
   9            When it enacted Title III of the ADA, Congress explicitly provided private
  10 plaintiffs with a right of action to enforce the ADA as to barriers to access in places
  11 of public accommodation. See 42 U.S.C. § 12188. In doing so, Congress granted
  12 federal district courts the power to order injunctive relief in order to enforce the
  13 barrier removal provisions of the ADA. Id. As recognized by the Ninth Circuit,
  14 private enforcement through litigation is one of the primary methods to effectuate
  15 compliance with the ADA and provide greater accessibility to disabled persons.
  16 See, e.g., Doran v. 7-Eleven, Inc., 524 F.3d 1034, 1039 (9th Cir. 2008). Under the
  17 ADA, the only remedy available to private plaintiffs is injunctive relief. See, e.g.,
  18 Wander v. Kaus, 304 F.3d 856, 858 (9th Cir. 2002); 42 U.S.C. § 12188.
  19            Following the ADA’s enactment, lawmakers in the state of California decided
  20 to modify California’s Unruh Act to incorporate the ADA. See Munson v. Del Taco,
  21 Inc., 46 Cal. 4th 661, 668-669 (2009). As a result, in California, a violation of the
  22 ADA may also constitute grounds for a violation of the Unruh Act. Similarly,
  23 courts have held that a violation of the ADA also constitutes grounds for a violation
  24 of the California Disabled Persons Act (“DPA”). The ADA has specific
  25 accessibility guidelines for physical structures such as buildings which are contained
  26 in the 1991 ADA Standards and the 2010 ADA Standards. Similarly, the Unruh Act
  27 and the DPA have specific accessibility standards for physical structures which are
  28 contained in the California Building Code (“CBC”). These accessibility standards

                                                   -3-                 Case No. 8:19-cv-01647-JLS-KES
       SMRH:4852-1318-9028.1                                         RESPONSE TO OSC RE: REMAND
Case 8:19-cv-01647-JLS-KES Document 11 Filed 09/19/19 Page 4 of 10 Page ID #:70




   1 under federal and state law largely overlap, but California has some independent
   2 standards. Thus, in general, a plaintiff seeking to prove a violation of the Unruh Act
   3 or DPA could rely upon a violation of the 1991 or 2010 ADA Standards or upon a
   4 violation of a standard in the CBC which may or may not be identical to its federal
   5 counterpart.
   6            In California, violations of these state-law statutes not only entitle successful
   7 private plaintiffs to injunctive relief, but also statutory damages (assuming they can
   8 show the additional state-law elements required for the awarding of damages).
   9            As explained below, whether or not a district court has federal question
  10 jurisdiction in a case alleging a violation of the Unruh Act depends on whether the
  11 plaintiff is seeking injunctive relief or statutory damages and whether his Unruh Act
  12 claim is premised upon violations of federal or state accessibility standards.
  13            B.       Plaintiffs Cannot Purposely Evade Federal Question Jurisdiction.
  14            A federal court has jurisdiction on the basis of a federal question only where
  15 the “well-pleaded complaint establishes . . . that federal law creates the cause of
  16 action” or where “it appears that some substantial, disputed question of federal law
  17 is a necessary element of one of the well-pleaded state claims.” Franchise Tax Bd.
  18 of State of Cal. v. Constr. Laborers Vacation Trust for S. Cal., 463 U.S. 1, 13, 27-28
  19 (1983).
  20            Plaintiffs contend that they can purposefully evade federal jurisdiction by
  21 alleging only a violation of the Unruh Act even though it is premised on a violation
  22 of the ADA, citing Wander v. Kaus, 304 F.3d 856 (9th 2002). Plaintiff is wrong. In
  23 Wander, the Ninth Circuit merely stated that there was no federal-question
  24 jurisdiction over a claim under the DPA for statutory damages after the ADA
  25 claim for injunctive relief had been dismissed as moot. As explained below,
  26 courts have recognized that Wander does not apply to cases, such as the one here,
  27 where the plaintiff seeks injunctive relief based upon violations of the ADA.
  28

                                                    -4-                 Case No. 8:19-cv-01647-JLS-KES
       SMRH:4852-1318-9028.1                                          RESPONSE TO OSC RE: REMAND
Case 8:19-cv-01647-JLS-KES Document 11 Filed 09/19/19 Page 5 of 10 Page ID #:71




   1            The following cases are illustrative. In Fontano v. Little Caesar Enterprises,
   2 Inc., 2010 WL 4607021 (C.D. Cal. Nov. 3, 2010), the court denied plaintiff’s
   3 request for attorneys’ fees and costs in support of his motion to remand (which
   4 defendant did not oppose). Similar to the facts of this case, plaintiff asserted a cause
   5 of action under the Unruh Act and sought injunctive relief and damages. Id. at *1.
   6 Plaintiff’s cause of action under the Unruh Act was premised upon a violation of the
   7 ADA. Id. He did not allege a cause of action under the ADA or seek relief under
   8 the ADA in his prayer for relief. Id.
   9            Contending that defendant’s removal was groundless, plaintiff sought his
  10 attorneys’ fees in support of his motion to remand. Plaintiff cited Wander and
  11 argued that “state law’s incorporation of the ADA does not create federal-question
  12 jurisdiction and asserted that ‘[t]he Ninth Circuit Court of Appeals cannot be any
  13 clearer on this point: Federal-question jurisdiction over a state-law claim is not
  14 created just because a violation of federal law is an element of the state law claim.’”
  15 Id.
  16            The Fontano court disagreed and declined to award plaintiff any fees or costs:
  17                “However, this issue is not as clear as Plaintiff suggests. In
  18                Wander, a plaintiff brought a claim for injunctive relief under
  19                the Americans with Disabilities Act and a claim for damages
  20                under the California Disabled Persons Act in federal court.
  21                Wander, 304 F.3d at 857. When plaintiff's claim for injunctive
  22                relief became moot, the court dismissed his state law claims for
  23                lack of subject matter jurisdiction, which plaintiff appealed. Id.
  24                at 857-58. The Wander court affirmed the district court's
  25                dismissal of plaintiff's state law claims, holding that “there is no
  26                federal-question jurisdiction over a lawsuit for damages
  27                brought under California's Disabled Person's Act, even though
  28

                                                     -5-                 Case No. 8:19-cv-01647-JLS-KES
       SMRH:4852-1318-9028.1                                           RESPONSE TO OSC RE: REMAND
Case 8:19-cv-01647-JLS-KES Document 11 Filed 09/19/19 Page 6 of 10 Page ID #:72




   1                the California statute makes a violation of the federal
   2                Americans with Disabilities Act a violation of state law.
   3                …
   4                Thus, the Wander court left open the question of whether a
   5                claim seeking injunctive relief under a state law
   6                incorporating the ADA would give rise to federal-question
   7                jurisdiction.
   8                …
   9                Without any evidence that Plaintiff's claim for injunctive relief
  10                was moot at the time Defendant removed the case to federal
  11                court, it is at the very least arguable that this Court had federal-
  12                question jurisdiction over Plaintiff's section 51(f) claim.”
  13 Id. at *2 (emphasis added).
  14            Another district court in California, Pickern v. Best Western Timber Cove
  15 Lodge Marina Resort, 194 F. Supp. 2d 1128 (E.D. Cal. 2002), relied upon by the
  16 Fontano court, concluded that a complaint seeking injunctive relief under a state
  17 law statute incorporating the ADA would, in fact, give rise to federal-question
  18 jurisdiction. The Pickern court reasoned:
  19                “State law provides for injunctive relief as well as damages, see
  20                Cal. Civ. Code § 52.1(b), and it is possible for a state law claim
  21                for injunctive relief to be premised solely on a violation of the
  22                ADA. Such a claim would be no different from a federal ADA
  23                claim. Federal question jurisdiction must exist in those
  24                circumstances. Simply by incorporating the ADA into state
  25                law, state legislatures cannot divest the federal courts of
  26                original jurisdiction over state claims that are, for all intents and
  27                purposes, federal ADA claims. State claims for damages, on
  28                the other hand, are not identical to federal ADA claims for

                                                     -6-                 Case No. 8:19-cv-01647-JLS-KES
       SMRH:4852-1318-9028.1                                           RESPONSE TO OSC RE: REMAND
Case 8:19-cv-01647-JLS-KES Document 11 Filed 09/19/19 Page 7 of 10 Page ID #:73




   1                 injunctive relief. Thus, federal courts would have original
   2                 jurisdiction over state claims for injunctive relief, and
   3                 supplemental jurisdiction over state claims for damages.
   4            Id. at 1132 n.5. The opinion in Pickern was cited with approval by the Ninth
   5 Circuit in Wander, supra at 860.
   6            C.       Plaintiff Premises His Claims Exclusively Under the ADA.
   7            In this case, federal question jurisdiction certainly exists. Unlike Wander,
   8 Plaintiff seeks injunctive relief and her Unruh Act claim is based exclusively upon
   9 violations of the ADA. Indeed, it is undisputed that Plaintiff seeks injunctive relief.
  10 (Dkt. 1-1 at ¶ 27). In addition, Plaintiff’s complaint expressly states that
  11 Defendant’s website violates the ADA because it purportedly does not comply with
  12 version 2.0 of the Web Content Accessibility Guidelines (“WCAG 2.0”). (Docket
  13 1-1 at ¶ 14). The Unruh Act and the CBC do not contain any website accessibility
  14 standards and make no mention whatsoever of the WCAG 2.0. Rather, Plaintiff
  15 contends that compliance with the WCAG 2.0 is required by the ADA because the
  16 Department of Justice has required compliance with WCAG 2.0 in several high–
  17 profile settlement agreements, the DOJ recently adopted WCAG 2.0 as the standard
  18 for federal government websites, and contains citations to numerous federal
  19 pleadings. There are no similar rules in the CBC or under state law. Therefore,
  20 Plaintiff’s Unruh Act claim relies exclusively on alleged violations of the ADA.
  21            Nowhere is this further confirmed by the briefs and motions Plaintiff files in
  22 his other state court cases. Plaintiff knows that his case under state law fails as a
  23 matter of law because they cannot allege (or prove) that any of the dozens of
  24 businesses they sue intentionally discriminate against blind and/or visually impaired
  25 individuals. Intentional discrimination is a required element of Plaintiff’s Unruh
  26 Act claim. E.g. Koebke v. Bernardo Heights Country Club, 36 Cal.4th 824, 853
  27 (2005) (Unruh Act contemplates “willful, affirmative misconduct on the part of
  28 those who violate the Act” and that a plaintiff must therefore allege, and prove,

                                                    -7-               Case No. 8:19-cv-01647-JLS-KES
       SMRH:4852-1318-9028.1                                        RESPONSE TO OSC RE: REMAND
Case 8:19-cv-01647-JLS-KES Document 11 Filed 09/19/19 Page 8 of 10 Page ID #:74




   1 more than the disparate impact of a facially neutral policy); Belton v. Comcast Cable
   2 Holdings, LLC, 151 Cal.App.4th 1224 (2007) (Comcast’s policy, which was neutral
   3 on its face, was not actionable despite the disproportionate impact on blind people,
   4 because the Unruh Act required willful, affirmative misconduct); Greater Los
   5 Angeles Agency on Deafness, Inc. v. Cable News Network, Inc., 742 F.3d 414 (9th
   6 Cir. 2014) (Although hearing-impaired individuals bore the brunt of CNN’s neutral
   7 policy of not captioning videos, the Ninth Circuit concluded that the disparate
   8 impact was insufficient to support an Unruh Act claim as a matter of law.); Earll v.
   9 eBay, Inc., 2011 WL 3955485 (N.D. Cal. Sept. 7, 2011), aff’d 599 Fed. Appx. 695
  10 (9th Cir. 2015) (allegations were either conclusory, and therefore, lacked the
  11 requisite factual support to make out a claim for intentional discrimination, or, even
  12 if true, did not imply that eBay was unwilling or unable to remedy the situation and
  13 therefore, Unruh Act claim failed as a matter of law); Cullen v. Netflix, Inc., 880
  14 F.Supp.2d 1017 (N.D. Cal. 2012) (holding plaintiff failed to state an Unruh Act
  15 claim by alleging that Netflix failed to “caption a meaningful amount of its
  16 streaming library” because such conduct was not “willful, affirmative misconduct”);
  17 Young v. Facebook, 790 F.Supp.2d 1110 (N.D. Cal. 2011) (holding that plaintiff
  18 failed to state an Unruh Act claim by alleging that Facebook’s customer service
  19 system was difficult for her to use due to her bipolar disorder because Facebook’s
  20 customer service system treated all users in the same cold, automated way).
  21            Plaintiff’s recent filings in another ADA/Unruh act website case against San
  22 Diego County Credit Union make that point clear. Plaintiff Martinez’s trial brief
  23 makes clear that his entire claim is exclusively premised under the ADA. (Hurley
  24 Decl. ¶ 4, Exh. A) (Plaintiff’s trial brief). The Court dismissed Plaintiff’s action on
  25 the grounds that the ADA does not apply to websites. (Hurley Decl. ¶ 5, Exh. B)
  26 (Order granting motion for nonsuit).
  27            Plaintiff should not be permitted to evade federal jurisdiction by claiming one
  28 thing in this Court and then abandoning that theory immediately upon remand.

                                                   -8-                Case No. 8:19-cv-01647-JLS-KES
       SMRH:4852-1318-9028.1                                        RESPONSE TO OSC RE: REMAND
Case 8:19-cv-01647-JLS-KES Document 11 Filed 09/19/19 Page 9 of 10 Page ID #:75




   1            Further, there can be no dispute that resolution of the injunctive relief portion
   2 of a claim that is premised upon the ADA is of substantial importance to the federal
   3 system. Congress specifically designed the ADA around the idea that access for
   4 persons with disabilities would be enhanced through resolution of access claims by
   5 private litigants in the federal courts. Federal policy is to effectuate improved
   6 access for persons with disabilities by permitting private litigants to resolve their
   7 claims in federal court where a plaintiff has alleged a violation of the ADA. In fact,
   8 Congress explicitly stated that one of the purposes in passing the ADA was “to
   9 ensure that the Federal government plays a central role in enforcing the standards
  10 established in this act on behalf of individuals with disabilities.” 42 U.S.C.
  11 § 12101(b)(3) (emphasis added). It would run contrary to this expectation for the
  12 federal courts to cede enforcement of the ADA to the states.
  13            The applicable law in ADA website cases is evolving quickly given the
  14 number of these cases being brought nationwide. For instance, there is a split
  15 evolving in the courts on whether the ADA, in its current form, applies to all
  16 commercial websites or just to the websites of parties who have brick and mortar
  17 locations. Compare Earll v. eBay, 599 Fed. Appx. 695 (9th Cir. 2015) (no ADA
  18 cause of action for alleged website inaccessibility against defendant with no
  19 physical location) with National Federation for the Blind v. Scribd, 2015 WL
  20 1263336 (D. Vt. Mar. 19, 2015) (online-only business may be liable for ADA
  21 violation due to alleged inaccessibility of its website). Federal courts – not state –
  22 courts – should be responsible for developing ADA case law.
  23            D.       At Minimum, The Court Should Order Plaintiff To Clarify That
  24 His Claims Are Not Premised Upon the ADA.
  25            At the absolute minimum, the Court should order Plaintiff to clarify that he is
  26 not proceeding by premising his Unruh Act claim exclusively on the ADA – that is
  27 he is intending to prove that Defendant intentionally and willfully discriminated
  28 against Plaintiff. See, e.g. Jackson v. Little Caesars Pizza, Case No. CV 11-03643

                                                    -9-                Case No. 8:19-cv-01647-JLS-KES
       SMRH:4852-1318-9028.1                                         RESPONSE TO OSC RE: REMAND
Case 8:19-cv-01647-JLS-KES Document 11 Filed 09/19/19 Page 10 of 10 Page ID #:76




   1 GAF, *3 (C.D. Cal. June 14, 2011) (ordering Plaintiffs to file response detailing
   2 whether claims based on ADA or California law) (attached as Exhibit C to Hurley
   3 Decl.).
   4            Plaintiff should be required to clarify the basis for his claim to ensure he does
   5 not attempt to change course in the event the Court remands the action to state court.
   6 IV.        CONCLUSION
   7            For all the foregoing reasons, Defendant respectfully requests that the Court
   8 retain jurisdiction over this action.
   9
  10 Dated: September 19, 2019
  11                                    SHEPPARD, MULLIN, RICHTER & HAMPTON                       LLP
  12
  13                                    By                 /s/ Gregory F. Hurley
  14                                                      GREGORY F. HURLEY
                                                          Attorneys for Defendant,
  15                                                  GREATCOLLECTIONS.COM, LLC
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                   -10-                Case No. 8:19-cv-01647-JLS-KES
       SMRH:4852-1318-9028.1                                         RESPONSE TO OSC RE: REMAND
